Citation Nr: 1503142	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Death and Indemnity Compensation (DIC) parents' benefits, to include as to if the appellant has proper status as a claimant.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel








INTRODUCTION

The Veteran had active service in the United States Army from October 1988 to March 1989, from May 1989 to May 1992, and from September 2004 to January 2006.  He died in October 2009 and the appellant is his mother.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran resides within the jurisdiction of the RO in Buffalo, New York.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, it is noted that this is a very sad case, and that the Board expresses sympathy to the appellant for the tragic loss of her son, the Veteran.  Essentially, it is contended that the appellant, as the mother of the Veteran, has status to pursue a claim for DIC benefits, inclusive of a claim for entitlement to service connection for the cause of the Veteran's death.  In addition, she seeks reimbursement for certain burial expenses.  She has contended that her son was plagued with posttraumatic stress disorder (PTSD) following his return from service as a combat engineer in the Iraq War, and that this psychiatric condition led to his taking his own life in October 2009.  

It is not apparent that the appellant was ever notified as to what is necessary to pursue a claim for DIC as a parent-claimant, and that there are certain regulatory and statutory requirements which need to be met before VA can recognize her as an eligible claimant before the agency.  Specifically, regulatory guidelines limit claims for DIC from parents to those who meet very strict financial requirements.  

Indeed, DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310. The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income. 38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded. 38 C.F.R. § 3.251(b). 

No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C. § 1315(d)(3), as increased from time to time under 38 U.S.C. § 5312, and no payment of DIC to parents under this paragraph may be less than $5 a month. Id. 

A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  38 C.F.R. § 3.262(l).

The appellant in this case has never been specifically apprised of these requirements nor, should she meet them.  Thus, it would thus be improper to make any adjudication on the appellant's claim, as she has not been afforded proper due process with respect to VA's duty to notify her and assist her with the development of her claim.  Indeed, while the appellant was notified as to what was necessary to substantiate a claim for burial benefits, adjudication of her claim was specific to the claim for service connection for the cause of the Veteran's death.  Further, in positing her notice of disagreement, the appellant was specific in her argument that she believes her son's suicide was related to his PTSD (which she contends developed as a result of military service).  

The appellant is to be informed as to what is necessary for a parent of a deceased Veteran to be recognized as a proper claimant in this case, and she should be afforded opportunity to demonstrate that she meets such requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with proper notice as to how a parent can qualify as a claimant with respect to a claim for DIC benefits.  

2.  If the appellant is deemed a proper claimant, and further evidentiary development is necessary with respect to the underlying claim for DIC benefits, ensure that this is completed.  Specifically, the AOJ should consider the propriety of obtaining a VA medical opinion, whereby an appropriate psychologist or psychiatrist may opine whether the Veteran's PTSD substantially or materially contributed to his death.  

3.  Following the issuance of appropriate notice, re-adjudicate the claim, to specifically include entitlement to any burial benefits.  Should the claim not be granted, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




